Title: To George Washington from John Mitchell, 6 March 1779
From: Mitchell, John
To: Washington, George


Dr Sir
Philada 6 March 1779
It has not been from want of atention to your Excellencys commands that I have not sent you the several Articles you wrote for, long ere this; but it has not been in my power to procure them sooner. I have sent the Queens ware, Candle-sticks & Snuffers by a Waggon who setts off this day, they are as carefully packed as I cou’d get them, & hope they will get safe to Head Quarters the extravagent price of the Articles, will no doubt astonish you, but there was no alternitive, give the price or leave them was all cou’d be Obtained from the Holders—with much difficulty they cou’d be got at any price, I have given orders for a Sett for the President of Congress, & doubt much if they can be got on any Terms—I sent the Fur for your Cloths, & the Starch by Express, hope they got safe, and that the Fur answered your Intention—it was the best I cou’d procure—Your Excellencys Hatt is not yet finished, as soon as it is ready it shall be sent you by Express—hope to have the pleasure of seeing you before the Campaigne opens, but at present, the preperations for that event, confines me to this City—Mrs Mitchell intends herself the honor of waiting on Mrs Washington as soon as the Roads will admit of Traveling—she is at present in the Country and tho’ but about Twenty Miles distant, is confined on Accot of the Road, & weather, permit me to request you wou’d present my most respectfull Compliments to your Lady. I have the honor to be with the greatest esteem & respect Your Excellencys Most Obedt and most hume Servt
Jno. Mitchell
There is paper & sealing Wax, sent to General Greene for your Excellency.
